DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vengroff et al (US 2017/0243515) in view of Beifuss et al (US 2015/0042453) and Baarman et al (US 2012/0000903).
Vengroff shows the method claimed including a cooking system with a cooking/heating system (46) having a cook top, cook ware (86), and a mobile device (14), the mobile device transmitting a process instruction such as a cooking instruction/recipe which is received by the heating system (para 0096, 0116), the heating system is in communication with the cookware where information is transmitted and received between the heating source and the cookware (also, see para 0112, and Figure 1B) wherein a confirmation request/prompt is transmitted to the cookware (313; see Figure 1B, 2-4 and 12) wherein the cooking recipe is confirmed by a user to execute a processing step of the recipe (para 0220, 0231). But, Vengroff does not explicitly show a hob wherein the hob receives a confirmation message from the cookware to execute the process instruction of the mobile device. 
Beifuss shows a cooking/heating system having a cooktop including a hob which is a known cooking surface/top in the art. 
Baarman shows it is known to provide a cookware that is communication with a heating source (2), which also shows a hob, wherein the cookware includes an user interface that is in communication with the hob/heating source wherein a process instruction is executed, which would be confirmed or selected, is transmitted from the cookware to the hob to execute cooking operations thereon (para0053-0055, and  0067).
In view of Beifuss and Baarman, it would have been obvious to one of ordinary skill in the art to adapt Vengroff with a hob as a cooktop which is well known in the art wherein the cookware allows a user to execute or confirm the process instruction including a cooking operation/request from the hob as the cookware and the heating system hob are in communication with each other to transmit and receive processing information and that in response to the confirmation on the cookware, the confirmed information/message would be received by the hob to perform the cooking recipe/instruction that has been executed or confirmed by the user via the cookware and predictably achieve the cooking operations desired by the user.
With respect to claims 2-4, Vengroff shows that the cookware is provided with the auxiliary button device (319, 323, 325) that prompts the user to carry out the confirmation (para 0212) wherein the button device can be a touch screen, microphone, or a vibration sensor which allows the instruction to be carried out acoustically or haptically.
With respect to claim 5, Vengroff shows it is known to pair the heating system and a cooking system including the cookware (para 0199). 
With respect to claims 6 and 9, Vengroff shows it is known for a cooking instruction to include a time/cooking duration (para 0132) wherein as the auxiliary button system (300) allows a user to confirm an action with respect to execution of a step in the recipe (para 0220), it would have been obvious to prompt or inform a user to further carry out  and confirm a next step of the cooking recipe, after the expiration of the duration, to further process the desired cooking instruction/recipe as desired by the user.  
With respect to claims 7 and 8, Vengroff further shows the mobile device (Figure 2) having the auxiliary button device button device (319, 323, 325) that prompts the user to carry out the confirmation (para 0212) wherein the button device can be a touch screen, microphone, or a vibration sensor which allows the instruction to be carried out acoustically or haptically. 
With respect to claim 10, Vengroff further shows that the heating system (Figure 10) having a hob as modified by Beifuss and Baarman can include the auxiliary button device to confirm (para 0220) and execute the process instruction of the mobile device.   
With respect to claim 11, Vengroff further shows the mobile device (14) that is in communication with the heating system having a hob, modified by Beifuss and Baarman, wherein the mobile device includes a display that shows a cooking instruction or step has been completed or confirm on the cookware or on the hob. Also, see para 0131 to 0136. 
With respect to claims 12-14, Vengroff shows a hob as modified by Beifuss and Baarman wherein Vengroff shows a cookware and the cooking system having an inductive cooking system (also, see para 0094). 
Response to Arguments
Applicant's arguments filed 11/10/22 have been fully considered but they are not persuasive. 
Applicant argues the applied art does not show the claim recitation of “in response to a confirmation by a user on the cookware confirming the process instruction, transmitting a confirmation message from the cookware to the hob”, and the applicant further argues that in the present application, the confirmation of instructions provided by the mobile device is shifted from the hob to the cookware. 
It is noted that Vengroff shows the mobile device which provides or transmits a process instruction to the heating system wherein the heating system is further in communication with the cookware where information is transmitted and received between the heating source and the cookware (also, see para 0112 and Figure 1B), and Vengroff further discloses for prompting a user to confirm an action (which includes a cooking instruction or recipe as the process instruction; para 0220) wherein such prompt or a request is transmitted to the cookware (282) wherein a user confirms the action where the heating system would then perform the confirmed action. As Baarman shows for the cookware having a user interface that transmits an instruction to a hob to execute the process instruction, it would have been obvious to adapt Vengroff with the cookware to confirm or execute a confirmation a process instruction wherein in response to the confirmation, the process instruction would be execute by the heating system, including hob as taught by Beifuss/Baarman.    
Thus, the applicant’s arguments are not deemed persuasive as the applied art including Vengroff in view of Beifuss and Baarman is deemed to show the claimed invention as stated in the ground of rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761